Memorandum: On the argument plaintiff withdrew her appeal, consequently only defendant’s appeal is to be determined. Defendant contends *747that the verdict is against the weight of credible evidence and could only have been based on the testimony of the witness, Hamelinck, which defendant says is improbable and incredible. With that contention we do not agree. The credibility of the witness was for the jury to determine. The verdict is also supported by the position of the trucks immediately after the accident. The question of the negligence and freedom from negligence of the drivers of the two trucks was for the jury to determine. All concur. (The judgment is for plaintiff in an automobile negligence action.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.